


Exhibit 10.29

 

SECOND ADDENDUM TO OVERTURE SEARCH SERVICES AGREEMENT

 

This Second Addendum (the “Second Addendum”) is effective as of January 13, 2003
(the “Second Addendum Effective Date”) and entered into by and between Overture
Services, Inc. (“Overture”), a Delaware corporation with offices at 74 North
Pasadena Avenue, 3d Floor, Pasadena, CA 91103, and Yahoo! Inc. (“Yahoo”), a
Delaware corporation with offices at 701 Second Avenue, Sunnyvale, CA 94089, in
connection with the Overture Search Services Agreement effective as of May 1,
2002 and entered into by and between Overture and Yahoo, as amended by the First
Addendum to Overture Search Services Agreement effective as of October 1, 2002
(collectively referred to as the “Agreement”).

 

RECITALS

 

WHEREAS, the Agreement provides for, among other things, the delivery by
Overture and the display by Yahoo of sponsored search results in response to
search queries conducted through Yahoo’s principal, U.S. targeted directory to
the World Wide Web.

 

WHEREAS, the parties agree to delete and modify certain exhibits, as further
described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions contained
herein, and for good and valuable consideration, the parties agree as follows:

 

AGREEMENT

 

1.               Capitalized terms not defined herein have the meanings set
forth in the Agreement.

 

2.     The parties acknowledge and agree that Schedule 8.4 as filed with the
Securities and Exchange Commission is hereby deleted in its entirety.

 

 

3.     Exhibit F is deleted and replaced with the attached Amended Exhibit F,
and all references in the Agreement to Exhibit F shall be to the Amended Exhibit
F.

 

4.               Incorporation of Certain Provisions of the Agreement by
Reference.   Each party’s performance hereunder will be subject to the
provisions of Sections 12–14 and 16 of the Agreement, and those provisions are
incorporated herein by reference.  For clarity, one party’s liability to the
other party under this Second Addendum will be subject to the same liability
caps set forth in Section 14 of the Agreement (i.e., this Second Addendum does
not give rise to separate and distinct liability caps in the amounts set forth
in Section 14 of the Agreement).

 

IN WITNESS WHEREOF, the parties have caused this Second Addendum to be executed
by their duly authorized representatives as of the Second Addendum Effective
Date.

 

 

YAHOO! INC.

 

OVERTURE SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Weiner

 

By:

/s/ William Demas

Name:

Jeff Weiner

 

Name:

Bill Demas

Title:

Senior Vice President, Search and Marketplace

 

Title:

Senior Vice President & General Manager, Affiliate Business Group

 

 

 

 

 

 

EXECUTION                                                                                                                                 
CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

1

--------------------------------------------------------------------------------


 

AMENDED EXHIBIT F
OVERTURE REPORTS

 

1.  Main Monthly Reports:

 

•                  Yahoo average CPC

•                  Published site wide CPC (delivered in the report following
Overture’s quarterly announcement of this number)

•                  Yahoo Search Queries asked of Overture (number)

•                  Total Actual Clicks delivered from Yahoo (number)

[*]

 

2.  Source of Query Reports:


FOR EACH UNIQUE SOURCE OF YAHOO SEARCH QUERIES (E.G., “NEXT” YAHOO SEARCH
RESULTS PAGES) THAT YAHOO “TAGS” PURSUANT TO SECTION 8.4(A), OVERTURE WILL
PROVIDE THE FOLLOWING REPORTS:

 

•                  Average CPC for that source

•                  Yahoo Search Queries asked of Overture from each source
(number)

•                  Total Actual Clicks delivered from Yahoo from each source
(number)

 

•                  [*]

•                  Total Gross revenue earned by Yahoo from each source

•                  All of the above in a cumulative manner annually and over the
Term (totals/averages across the term, as distinct from the applicable Quarter)

 

 If Overture detects [*] Yahoo Search Queries and Impressions as a result of the
[*] information provided by Yahoo pursuant to Section 3(a) below, then Overture
will provide, upon Yahoo’s request, the following information by source for the
period specified in the request:

 

•                  [*]

 

3.  Yahoo Search Query, Impression and [*] Verification Information:

(a)  Yahoo will provide Overture with [*] information [*] in a data field at the
time-of-search to enable Overture to develop its own reasonable estimates
(“Estimates”) of searches performed by [*] as a percentage of Yahoo Search
Queries and Impressions pursuant to Section 8.4(e).

 

(b)         Overture is permitted to use the information provided by Yahoo
pursuant to this Exhibit (the “Yahoo Information”) and the Estimates solely to
evaluate [*] being sent pursuant to this Agreement.  As part of such evaluation,
Overture may perform testing that utilizes the Yahoo Information to improve its
Estimates [*]  Any other use of the information or Estimates by Overture is
explicitly prohibited.

 

(c)          All information disclosed under this Exhibit F will be deemed
“Confidential Information” and will be subject to the restrictions set forth in
Section 12 of the Agreement.

 

(d)  The parties agree to discuss additional opportunities to exchange
information that will mutually benefit the parties with regard to the
administration of this Agreement.

 

 

[Remainder of Page Blank]

 

EXECUTION                                                                  
                                                               CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with

  the Commission. Confidential treatment has been requested with respect to the

  omitted portions.

 

 

2

--------------------------------------------------------------------------------

